Citation Nr: 1309291	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2007 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The RO originally construed the Veteran's claim as a claim for service connection for PTSD with anxiety and depression.  However, the record shows that he has also been diagnosed and treated for other psychiatric disorders, including schizoaffective disorder and schizophrenia.  Claims for service connection for one psychiatric disability encompass claims for service connection for all psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Moreover, when determining the scope of an issue on appeal, the Board is required to consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claim should be broadly characterized as encompassing all of the psychiatric symptoms for which he seeks service connection.  

The Board remanded this claim in November 2011 for further development.  


FINDING OF FACT

A VA psychiatrist diagnosed the Veteran as suffering from PTSD due to military experiences of personal assault.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012), § 3.304(f) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), conforming to the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012). 

If a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2012). 

The Veteran maintains that he warrants service connection for PTSD based upon his experiences while serving in boot camp in the Marines.  Specifically, he states that he was harassed by his drill instructor during basic training.  He stated that his drill instructor constantly yelled at him, beat him up, and threatened to throw him in the swamp at Parris Island so that the alligators could attack him.  He stated that he feared for his life and physical integrity.  The Veteran maintains that he reported the harassing behavior to a priest, who told the commanding officer, which resulted in more severe harassment on the part of his drill instructor.  Since the Veteran's claim does not relate to "fear of hostile military or terrorist activity," the Board finds that the provisions of 38 C.F.R. § 3.304(f)(3) are inapplicable.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, the veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).  

The Veteran's PTSD claim is also partially predicated on allegations of harassment and the threat of physical assaults during service.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2012); Patton v. West, 12 Vet. App. 272 (1999). 

Examples of such evidence include, but are not limited to, records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2012).

There is a relatively low threshold for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, Topic 17, Block a. 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5) (2012); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2012); Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

The service medical records show no findings, treatment, or diagnosis of PTSD or any other psychiatric disorder.  The Veteran was found to be psychiatrically normal on clinical examination during his pre-induction examination in May 1969.  In June 1969, a screening physical examination found him to be physically fit to undergo military training.  No defects were noted.  

In July 1969, the Veteran was seen by a psychologist.  It was noted that he had failed Phase I and retest of a proficiency test.  The psychologist stated that the Veteran was a high school graduate, but he was "dull for that level."  He had a lisp of speech and was passive-dependent.  He stated the Veteran was "well motivated, but I wonder."  He was returned to duty.  

In September 1969, the Veteran was recommended for discharge for reason of unsuitability, inaptitude.  He was noted to have been in training for 21 days at Parris Island, was classified as a deficient reader, had been sent to the proficiency platoon, and was found by the psychiatric unit to be "slow and dull, but no mental illness, nor is he mentally retarded."  He was not found to have any physical or mental disability which warranted his discharge by reason of physical disability.  He was discharged from service that month due to unsuitability.  

After service, private treatment records show the Veteran received ongoing psychiatric treatment since 1979 after he injured his back when a dump truck fell on him.  He was variously diagnosed with anxiety disorder, depression, dysthymic disorder, schizoaffective disorder, schizophrenia, and PTSD.  

Social Security Disability records show in May 1992, the Veteran was found to be disabled by reason of degenerative disc disease and depression.  In June 1997, his disability determination was continued and he was found to be disabled by reason of degenerative disc disease and schizophrenia.  

Associated with the claims file in March 2008, were statements from three of the Veteran's high school teachers, and his cousin in support of his claim.  All of the statements indicated that the Veteran was a good, active student prior to his entrance into the Marine Corps.  His cousin stated that he had a lisp, as did his twin sister, but he had passing grades, was never retained, and graduated high school.  All of the statements indicated that upon his return from basic training, the Veteran was a changed person and not the same cheerful and joyful person he was prior to service.  He eventually confided in one teacher about the abuse he sustained from his drill instructor in service.  One statement indicated that he had or had been on the verge of a nervous breakdown.

VA outpatient treatment records and Virtual VA records from 2002 to 2012 show that the Veteran has received ongoing psychiatric treatment primarily for PTSD.  It was noted that his treatment was as a result of basic training abuse.  

The Veteran underwent a VA psychiatric examination in December 2011.  A review of the claims file and the Veteran's high school report card was made in connection with the claim.  It was noted that prior to military service, the Veteran graduated from high school, with his worst grades in English.  However, he was able to obtain a 70 in the last quarter of high school in that subject.  After service, he was drafted in the Marine Corps and attained the highest rank of private.  He was honorably discharged.  He related to the examiner that the Marines said to him that his mind was messed up prior to service, so he was discharged.  He was not medicated, diagnosed, or hospitalized in service.  It was noted that there was no physical or mental disorder which warranted his discharge from service.  However, it was noted that he was slow and dull with no mental illness, nor was he found to be "mentally retarded."  He was found to be a slow recruit with limited reading and writing skills with comprehension and retention skills that were "almost nil."  He first sought psychological treatment when on Workman's Compensation in 1988.  His stressor reported in connection with this claim was his drill sergeant hit him and yelled at him and said he was going to throw him to the alligators at Parris Island.  The Veteran was found by examination to meet all of the DSM-IV diagnostic criteria for PTSD.  

Mental status examination revealed the Veteran to be casually dressed, neatly groomed, and cooperative with the examination.  He was awake, alert, oriented to person, place, time, and situation.  His mood was euthymic with congruent affect.  His speech was spontaneous, with regular rate, rhythm, and volume.  Thought processes were notably concrete.  Insight and judgment were fair.  While not tested, remote, recent memory and attention were within normal limits.  He denied suicidal and homicidal intent or planning, delusions, or hallucinations.  The examiner opined that it was more likely than not that the Veteran's current PTSD was due to inservice verbal and physical abuse which the Veteran reportedly incurred from his drill sergeant.  The rationale for the opinion was in the absence of documented evidence that the Veteran experienced symptoms of PTSD prior to his boot camp experience, or that he experienced a post boot camp assault stressor of sufficient magnitude to cause PTSD, it appeared at least as likely as not that the PTSD diagnosis was caused by or a result of an inservice event.  The examiner also opined that it was less likely than not that there was clear and unmistakable evidence that there was any currently diagnosed psychiatric disorder which preexisted service that was worsened, aggravated, or increased beyond the natural progression of the disease.  The examiner stated that while it appeared that the Veteran may have had some learning deficits, primarily in the arena of reading, speaking, and written expression, that was not formally diagnosed prior to his service, nor during his military service.  According to the examiner, that would be a learning disability which would not have been affected by the Veteran's military service.  The examiner submitted an addendum to the examination report that the statements made by the Veteran's cousin and his high school teachers did not change her opinion with regard to the PTSD diagnosis.  

A VA psychiatric note dated August 2012 was associated with the claims folder.  That note, from the Veteran's treating psychiatrist, indicated that the Veteran was distressed about a letter he received from VA regarding his claim.  The psychiatrist indicated that the December 2011 VA examination report had been reviewed.  The psychiatrist stated that the December 2011 psychiatrist had laid out a thorough evaluation of the Veteran's PTSD symptoms.  The psychiatrist cited his traumatic event during basic training in the Marine Corps and all the criteria met.  From a clinical standpoint, the December 2011 psychiatrist's impression matched his impressions set out in July 2012.  The psychiatrist indicated that her evaluation was complete and thorough.  The psychiatrist stated that it was readily apparent that the Veteran clinically met the criteria for PTSD from an independent review based on experience and symptomatology.  In addition to other PTSD-related symptoms, his sleep had been impacted.  It was noted he had difficulty with initial, middle, and terminal insomnia.  

The Veteran was released from service while in basic training due to unsuitability, inaptitude.  His claimed stressors of being in fear for his life, of being hit by his drill sergeant and threatened, appear consistent with the places, types, and circumstances of his service.  The Board has also considered the Veteran's consistent contentions describing his fear of threatened death or serious injury described in his statements.  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The reports regarding his in-service stressors have been factually consistent, whether being reported to VA claims adjudicators or VA medical providers.  Moreover, and of equal import, the VA examiner recognized the Veteran's fears and found them to be consistent with his military experiences and sufficient to produce PTSD.

The December 2011 VA psychiatrist indicated that absent documented evidence that the Veteran experienced symptoms of PTSD prior to his boot camp experience, or that he experienced a post-boot camp alleged assault stressor sufficient to cause PTSD, she found it at least as likely as not that the Veteran's diagnosis of PTSD was caused by the inservice boot camp event.  Moreover, the Veteran is presently in treatment for PTSD with another VA psychiatrist who has indicated that the findings made by the December 2011 VA examiner were consistent with his own findings on the etiology of the Veteran's PTSD.  There is no other competent evidence presented that is contrary to those findings.  

Considering the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressor occurred.  Additionally, as the Veteran's stressor relates to his personal assault during boot camp, and a VA psychiatrist has confirmed that the Veteran's current symptoms combined with his experiences during boot camp were sufficient to support a diagnosis of PTSD, the Board finds that it is at least as likely as not that the Veteran has PTSD as a result of events during service, which were corroborated by the opinions of VA physicians.
Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


